 

EXHIBIT 10.2

 

[FCG LETTERHEAD]

 

June 10, 2002

 

 

Mr. David S. Lipson

771 Eagle Farm Road

Villanova, PA 19085

 

Re:          Registration Rights Agreement

 

Dear David:

 

As we discussed, this letter is to confirm certain matters with respect to:  (a)
the Registration Rights Agreement dated December 18, 1998 (the “Rights
Agreement”), among First Consulting Group, Inc. (“FCG”) and the holders named
therein (the “Holders”), including yourself; (b) the letter agreement between
FCG and you dated May 5, 2000, which letter extended your registration rights
until June 18, 2001; and (c) the letter agreement between FCG and you dated May
7, 2001, which letter extended your registration rights until June 18, 2002.

 

In conjunction with the foregoing, FCG hereby agrees to grant you demand and
piggyback registration rights on your Registrable Securities for an additional
year, expiring June 18, 2003.  Your demand and piggyback registration rights
shall be on the same terms and conditions as set forth in the Rights Agreement,
except that: (1) Section 2.1(c)(ii) and the last sentence of Section 2.2(a) of
the Rights Agreement are superseded hereby; and (2) if FCG is not required to
file a registration statement for your Registrable Securities at any time during
the additional one year period pursuant to Section 2.1(c)(iv) of the Rights
Agreement, then you shall have the right to demand registration of your
Registrable Securities for 180 days after the earlier of (a) expiration of the
180TH day following the effective date of the registration statement filed by
FCG that qualifies under Section 2.1(c)(iv) or (b) the date, if any, that FCG
sends written notice to you waiving FCG’s rights under Section 2.1(c)(iv).

 

 

FIRST CONSULTING GROUP, INC.

 

LEGAL DEPARTMENT

111 W. OCEAN BLVD., 4TH FLOOR

 

TEL: (562) 624-5395

LONG BEACH, CA 90802

 

FAX: (562) 983-9384

 

--------------------------------------------------------------------------------


 

Mr. David S. Lipson

June 10, 2002

Page 2

 

In addition, if FCG files a registration statement registering shares of FCG
common stock for public sale during 2002, FCG currently intends to allow the
Holders to include their Registrable Securities (as defined in the Rights
Agreement) in such registration statement on the same terms and conditions as
Section 2.1 of the Rights Agreement, as if such registration statement were
being filed pursuant to the demand registration rights granted in Section 2.1 of
the Rights Agreement.  Of course, FCG’s decision to file a registration would be
based on, among other factors, future market conditions for FCG common stock,
the mutual selection of and agreement with an underwriter or underwriters, and
approval of FCG’s Board of Directors.

 

Very Truly Yours,

 

FIRST CONSULTING GROUP, INC.

 

 

By:

 

/s/

Michael A. Zuercher

 

 

 

Michael A. Zuercher

 

 

 

Vice President & General Counsel

 

 

 

Agreed and acknowledged as of the

date first written above:

 

 

/s/ David S. Lipson

 

David S. Lipson

 

 

--------------------------------------------------------------------------------